Citation Nr: 0029081	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an increased disability evaluation for 
histoplasmosis of the lung with calcified granuloma of the 
left lower lobe, currently evaluated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  The 
veteran served on active duty from August 1975 to July 1979.

In addition, in the May 1999 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested an appeal hearing 
before a traveling member of the Board.  However, in a June 
1999 VA form 21-4138 (Statement in Support of Claim), the 
veteran indicated that he no longer wished to have the 
requested hearing.  As such, the veteran's May 1999 request 
for an appeal hearing before a traveling member of the Board 
has been withdrawn and the Board will proceed with its review 
on the present record.  See 38 C.F.R. § 20.704 (1999).

Furthermore, in the May 1999 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran requested consideration of 
claims for service connection and for increased evaluations 
for chronic stress disorder and hearing disorder.  However, 
as the only issues currently before the Board are those set 
forth on the title page of this decision, these matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  There veteran's COPD is not related to his service 
symptomatology, his service connected disabilities or his 
military service.

3.  The veteran's histoplasmosis of the lung with calcified 
granuloma of the left lower lobe is not characterized by 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough.

CONCLUSIONS OF LAW

1.  The veteran's COPD was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).

2.  The criteria for an increased disability evaluation in 
excess of 0 percent for histoplasmosis of the lung with 
calcified granuloma of the left lower lobe have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Codes 6834 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran is claiming that he is entitled to 
service connection for COPD as his symptomatology began 
during his service.  In addition, the veteran is seeking an 
increased disability evaluation in excess of 0 percent for 
his histoplasmosis of the lung with calcified granuloma of 
the left lower lobe.

I.  The Evidence.

With respect to the evidence of record, the veteran's service 
medical records contain September 1975 notations which 
indicate the veteran complained of cough for 48 hours.  He 
also complained of fever and rhinitis.  Upon examination, 
rhonchi were heard on auscultation, and he was diagnosed with 
acute respiratory disease.  In addition, in June 1979, the 
veteran underwent an examination, including x-ray 
examination, which revealed patchy parenchymal density within 
the left mid lung field.  And, on repeat x-ray examination, 
the veteran presented evidence of nodular patchy infiltrate 
of the left lower lobe most likely consistent with viral 
pneumonia, if symptoms minimal.

The post-service evidence includes medical records from the 
Shreveport VA Medical Center (VAMC) dated from 1979 to 1998 
describing the treatment the veteran has received over time 
for various health problems, including respiratory problems.  
Specifically, December 1979 notations reveal that he was 
diagnosed with exudative pharyngitis, probable type A strep 
infection; March and June 1980 notations show he had small 
nodular infiltrate along the inner aspect of the lower lungs 
and histoplasmosis with rule out tuberculosis; January 1983 
notations indicate he had probable bronchitis; and July 1983 
notations show he was positive for a history of smoking.  
Additionally, August 1992 notations indicate the veteran had 
a long history of recurrent tonsillitis and complained of 
sharp substernal chest pain intermittently, which was 
diagnosed as rule out diffuse esophageal spasm.  And, August 
and September 1993 notations show a diagnoses of pharyngitis 
bacterial and allergic rhinitis. 

An August 1987 VA examination report indicates the veteran 
had a history of lesion containing calcium of the left lower 
lung field (apparently calcified granuloma), history of old 
histoplasmosis, history of costochondritis, and pain and 
tightness of the left anterior chest following jogging in 
place, relieved by rest.  Upon respiratory function 
test/examination, the veteran had mild decrease in flow rates 
and mildly decreased diffusion capacity of carbon monoxide; 
his diagnosis was mild obstructive ventilatory insufficiency.

A December 1998 VA examination report reveals the veteran 
smokes a half a pack of cigarettes per day, and has shortness 
of breath upon walking a half a mile.  Upon examination, he 
had unremarkable head and ears-nose-throat, supple neck, 
symmetrical chest with good expansion, clear lungs to 
auscultation and percussion, regular cardiovascular rate and 
rhythm and no murmur or cardiomegaly.  Upon x-ray 
examination, the veteran presented evidence of a 1 centimeter 
calcified tuberculoma in the lower left lung in the lingual 
area with slight elevation of the left hemidiaphragm, 
subsegmental atelectasis in the lower right lung, and minor 
pleural thickening on the right side of the chest.  And, upon 
pulmonary function testing, the veteran presented evidence of 
mild airway obstruction not improved after bronchodilator.  
The veteran's diagnosis was chronic obstructive pulmonary 
disease and cigarette use.  Lastly, a February 1999 Addendum 
to the December 1998 VA examination report indicates that the 
veteran probably had pulmonary histoplasmosis in the remote 
past, but did not have residual clinical manifestation from 
it at the present. 

II.  Service Connection.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, as shown 
by the December 1998 VA examination report discussed above.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303(a) 
(1999).  In addition, a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  

In this case, the veteran is currently service connected for 
histoplasmosis of the lung with calcified granuloma of the 
left lower lobe.  However, after a review of the evidence, 
the Board finds that the medical evidence does not show in-
service incurrence or aggravation of the veteran's current 
COPD, that his COPD is related to his in-service 
symptomatology, or that his COPD is proximately due to or 
results from his service connected histoplasmosis of the lung 
with calcified granuloma of the left lower lobe.  As such, 
there is no basis for a finding of entitlement to service 
connection for COPD. 

Specifically, although his service medical records show that 
he had respiratory problems during his active service, the 
service medical records are negative for a diagnosis of COPD 
during active service.  Additionally, the first indication of 
mild obstructive ventilatory insufficiency is shown in the 
August 1987 VA respiratory function evaluation discussed 
above, which is dated more than five years after the 
veteran's discharge from service.  Furthermore, the Board 
finds that the record is devoid of any medical 
records/opinions linking the veteran's COPD to his service 
connected histoplasmosis of the lung with calcified granuloma 
of the left lower lobe or to his service.  As a matter of 
fact, the evidence shows that the veteran has a long history 
of smoking since 1983 to the present, as per the January 1983 
notations from the Shreveport VAMC and the December 1998 VA 
examination report discussed above.

Thus, the Board finds that the evidence does not show that 
the veteran's COPD was incurred in or aggravated by his 
service, or that it is linked to any in-service 
symptomatology or to his service connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for COPD, his 
claim must be denied.  See 38 U.S.C.A. § 5107(a). 

In arriving at this determination, the Board has considered 
the various statements by the veteran, and his 
representative.  However, as these individuals are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a service-related 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 

III.  Increased Rating for Histoplasmosis of the
Lung with Calcified Granuloma of the Left Lower Lobe.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, including VA 
examinations in 1998.  The veteran was also given the 
opportunity to present testimony at an appeal hearing, but 
declined such opportunity.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Generally, disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1999).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a September 1987 rating decision, the 
veteran was granted service connection and a 0 percent 
evaluation for histoplasmosis by history with calcified 
granuloma of the left lower lobe, under Diagnostic Code 6899-
6802, effective May 1987.  Subsequently, in a February 1999 
rating decision, the veteran's award was recharacterized to a 
0 percent evaluation for histoplasmosis of the lung with 
calcified granuloma of the left lower lobe, under Diagnostic 
Code 6834, effective May 1987.  At present, the veteran is 
seeking an increased rating in excess of 0 percent. 

In this respect, the schedular criteria for evaluating 
diseases of the nose and throat was revised effective October 
7, 1996.  See 61 Fed. Reg. 46,720 (1996).  The veteran 
submitted his claim for an increased rating in September 
1998, and thus, only the new for criteria is for application 
at present.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see 38 U.S.C.A. § 5110(g) (West 1991).  Under the 
revised criteria, Diagnostic Code 6834 assigns a 0 percent 
evaluation for histoplasmosis of the lung with healed and 
inactive mycotic lesions, asymptomatic.  For the veteran to 
obtain an increased disability evaluation, which in this case 
the next step is a 30 percent evaluation, he must show that 
his disability is characterized by chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  For the assignment of a 50 percent 
evaluation, the veteran must show his disability is 
characterized by chronic pulmonary mycosis requiring 
suppressive therapy with no more than minimal symptoms such 
as occasional minor hemoptysis or productive cough.  And, for 
the assignment of a 100 percent evaluation, he must show 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (1999). 

With respect to the evidence of record, as noted above, the 
veteran has been treated for respiratory/lung problems since 
his service to the present.  However, as per the August 1987 
VA examination report discussed above, the veteran's 
diagnosis in 1987 was history of lesion containing calcium of 
the left lower lung field, history of old histoplasmosis, and 
history of costochondritis.  More importantly, as per the 
December 1998 VA examination report and its February 1999 
addendum, the veteran was found to have a pulmonary 
histoplasmosis in the remote past, but with no current 
residual clinical manifestation from it.  

Thus, the Board finds that, as the evidence does not show 
that the veteran's respiratory disability is characterized by 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough, the 
preponderance of the evidence is against the assignment of an 
increased disability evaluation in excess of 0 percent for 
the veteran's histoplasmosis of the lung with calcified 
granuloma of the left lower lobe.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6834 (1999).

Lastly, the Board finds that an increased rating on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The veteran's symptomatology related to his histoplasmosis of 
the lung with calcified granuloma of the left lower lobe does 
not constitute an "exceptional case" as to allow for the 
assignment of extraschedular ratings.  The record does not 
show that the veteran's disability subjects him to frequent 
periods of hospitalization, or interferes with employment to 
an extent greater than that which is contemplated by the 
assigned noncompensable rating.  As it is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 








ORDER

Service connection for COPD is denied.

A disability evaluation in excess of 0 percent for 
histoplasmosis of the lung with calcified granuloma of the 
left lower lobe is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

